DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-239616 was received on 17 January 2020 as required by 37 CFR 1.55.

Drawings
The drawings filed on 08 October 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Turocy on 12 March 2021.
The application has been amended as follows: 
Claims 2-3 and 11-20 are cancelled.

Replace claim 1 as below.
-- 1.  A printer, comprising: 
a housing section configured to accommodate a roll body obtained by winding an image receiving medium in a roll shape; a conveyance section configured to pull the image receiving medium from the roll body to convey the image receiving medium in a conveyance direction; 
a printing section configured to print on the image receiving medium pulled from the roll body by the conveyance section; and 
a buffer device arranged at a bottom of the housing section on an upstream side of the conveyance section along a direction in which the image receiving medium is pulled in the conveyance direction so as to apply a pressing force to the image receiving medium pulled from the roll body in a direction towards the roll body, 
wherein the buffer device comprises a pressing member that presses the image receiving medium, and is arranged at a position at which the pressing member is pressed against the roll body with a maximum diameter,
wherein the buffer device comprises a first damper including a first swinging member provided at the bottom of the housing section configured to swing around a first pivot shaft, and a first energization member for energizing the first swinging member towards the roll body; and a second damper including a second swinging member configured to swing around a second pivot shaft with respect to the first swinging member and provided with the pressing member at a swinging tip thereof, and a second energization member for energizing the second swinging member towards the roll body,
wherein the first energization member is a tension spring stretched between the first swinging member and the bottom of the housing section, and wherein the second energization member is a compression spring provided in a compressed state between the first swinging member and the second swinging member. --

Replace claim 5 as below.
-- 5. The printer according to claim 1, wherein a housing of the housing section includes a regulating member that regulates a pivotable range of the first swinging member. --


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853